On the Merits.
BREAUX, J.
On a rule instituted by the plaintiff wife against her husband for alimony, the judgment of the district court condemned the defendant to pay to his wife and minor child $6 a week.
The defendant appeals from the judgment.
Proceedings were instituted by'plaintiff for a separation from bed and board. She is the mother of a child a few months old, issue of the marriage. She seeks to retain the custody of the child.
On the trial of the rule it was shown by the testimony that the defendant husband was employed in a barroom in the city at $60 a month.
The employment of defendant was shown by testimony to which no objection was or could have been urged.
*713The amount of his wages was proven by the statement made by the defendant to plaintiff’s father.
Objection was urged by defendant to this last statement on the ground that the husband cannot testify for or against the wife.
The judge of the district court withheld his ruling on this objection, reserving to either counsel the right to except to the ruling of the court when the ruling would be announced. The rule was made absolute, and no reference was made by either counsel or the court to the objection.
Even without the last statement, there is enough testimony, we think, before us, to sustain the appeal, and we therefore do not expressly pass upon the objection (which is not before us in form required).
The husband who has employment at all owes as much as $6 a week to the support of his wife and young child.
For these reasons the judgment appealed from is affirmed, at appellant’s costs.